DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group IV (claims 15-28) in the reply filed on 10/13/2021 is acknowledged. Applicant elected p16ink4a as a species of gene/protein disclosed in the elected claims, i.e. claims 15-28.
Claims 2-9, 11 have been canceled, claim 1, 10, 12-14 and 29-31 has/have been withdrawn from consideration as being drawn to non-elected subject matter, and claims 15-28 have been considered on the merits. 
Claim Interpretation
Based on the election of species, p16ink4a, claims 15 and 22 are interpreted as followings:  
Claim 15: A method for determining a therapeutic effect of mesenchymal stem cells (MSCs) comprising a step of measuring a gene or protein expression level of p16ink4a in test MSCs and control MSCs, a step of comparing the expression level of p16ink4a, and determining the test MSCs have a higher therapeutic effect than the control if the expression level of p16ink4a is higher in the test MSCs than in the control MSCs.
Claim 22: A method for determining suitability of mesenchymal stem cells (MSCs) to be treated with a treatment for enhancing a therapeutic effect of the MSCs, comprising a step of measuring a gene or protein expression level of p16ink4a in treated ink4a in the treated MSCs and untreated MSCs, and determining the treated MSCs are suitable to be treated with the treatment if the expression level of p16ink4a is higher in the treated MSCs than in the untreated MSCs.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description
Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The instant claims disclose a method of determining a therapeutic effect of test MSCs by measuring the expression level of p16ink4a and compared to the control MSCs, and determine the MSCs have a higher therapeutic effect if the level of p16ink4a is higher in the test MSCs (claim 15) or a method of determining suitability of test MSCs to be treated with a treatment for enhancing therapeutic effect of the test MSCs by measuring the expression level of p16ink4a in treated MSCs and compared to the untreated MSCs, and determine the MSCs have a higher therapeutic effect if the level of p16ink4a in the treated MSCs is higher than the untreated MSCs (claim 22)
(1) Therapeutic effect (claims 15-28)
The claimed method is directed to determining a therapeutic effect of MSCs by measuring the expression level of p16ink4a, and if the level is higher than the control/untreated MSCs, then the test/treated MSCs would have a therapeutic effect. The claims do not particularly limit any type of therapeutic effect or any type of condition/disease/disorder intended to be treated with MSCs. Thus, the MSCs tested higher in p16ink4a would be effective in ANY type of disease/disorder/condition. The scope of the claimed therapeutic effect is extremely broad.
The instant specification listed a disease in which a cell transplantation therapy using MSCs is effective (para. 149), and Examples show a mouse model of Alzheimer’s disease, diabetic neuropathy, skin defect and compared 3D, activator treated OA-MSCs and 2D, untreated MSCs (paras. 26-32; Fig. 8-14). The specification further discloses high wound healing in skin defect using OA-MSCs having higher expression of p16ink4a compared to untreated (no activator) 2D MSCs (Example 12), higher efficacy in treating diabetic nephropathy (Example 13), or negative effect of deleting p16ink4a expression in the case of polymyositis (Example 14). While these examples correlate the higher expression level of p16ink4a with higher therapeutic efficacy of OA-MSCs in skin defect, ink4a with higher therapeutic efficacy in treating Alzheimer’s disease. Rather MSCs for the example was having higher CD47 (not elected species as a marker).
There are only three independent examples, i.e. skin defect, diabetic neuropathy and polymyositis, supporting the claimed method based on the expression level of p16ink4a in the specification, and yet these three examples would not represent the entire scope of the genus directed to any disease. 
(2) Type of MSCs (claims 15-28)
While the claims disclose generally any MSCs regardless the sources, however, the instant specification provides only a single source of MSCs from bone marrow of a patient with osteoarthritis of hip (“OA-MSCs”; para. 19 of PGPub). There is no description whether the claimed method would be applicable to any type of MSCs from other source than bone marrow (para. 154). The instant claims do not particularly limit the source of the MSCs to be evaluated for the expression of p16ink4a for determining the therapeutic effect. The specification of the instant application discloses that the correlation between a relative expression level of p16ink4a in OA-MSCs (paras. 35-38, 42, 45, 48; Fig. 17-19, 24, 27, 30). 
It is noted that Example 3 shows MSCs from healthy person, however, it does not disclose expression level of p16ink4a (paras. 166-168). There is no indication in the specification such that MSCs from any other sources than OA-MSCs, including healthy ink4a.
 (3) Treatment/activator (claims 22-28)
It is understood that claim 22 and its dependent claims requires the MSCs being treated and then compared with untreated MSCs for the expression level of p16ink4a.
The scope of “treatment” or “treated” is extremely broad, and there is no specific requirement what the “treatment” or “treated” is. According to the instant specification, the activation treatment is exemplified as the treatment (para. 18), and the term “activation” means that MSCs subjected to a certain treatment gain a higher therapeutic effect (para. 70).
While the claims disclose a genus of “treatment” and/or “activator”, however, the instant specification fails to provide sufficient written description for the genus. The specification discloses an extract from a mammalian fetal appendage as an activator as disclosed in claim 18 (see Abstract; para. 5). The possession of a single species does not satisfy the entire scope of the genus. 
(4) Comparison: control or untreated MSCs (claims 15-28)
While the claims do not particularly limit the “test” or “treated” MSCs or “control” or “untreated” MSCs in terms of cultivation types (i.e. 2D vs. 3D), however, the instant specification discloses a specific cultivation types for the “test” or “treated” MSCs different from “control” or “untreated” MSCs. The instant specification specifically requires the “test” or “treated” MSCs being cultured under a 3D culture system using a cell culture carrier formed of a fiber whereas the comparison made against for the ink4a is 2D cultured MSCs (i.e. control/untreated). The instant specification discloses that “control MSCs” is defined as MSCs cultured in the absence of the activator on a two-dimensional culture carrier (para. 89). The disclosure of the instant specification shows that the higher expression level of p16ink4a in these two distinct culture conditions (i.e. 3D vs. 2D), and in the presence of an activator, i.e. extract of fetal appendage. There is no other comparison made between the cells of test/treated MSCs and control/untreated MSCs that are both cultured under the 3D culture system. Thus, the limitation disclosure of the instant specification fails to provide written description for the entire scope of the invention.

Scope of Enablement
Claims 15-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for OA-MSCs treated with extract of a mammalian fetal appendage grown in 3D culture system with a carrier formed by a fiber for the therapeutic effect on skin defect, diabetic neuropathy or polymyositis, does not reasonably provide enablement for MSCs from other sources cultured in other type of culture system.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make/use the invention commensurate in scope with these claims.
The factors to be considered in determining whether undue experimentation is required are summarized in In re Wands, 858 F.2d 731, 737, 8 USPQd 1400, 1404 (Fed. Cir. 1988) (a) the breadth of the claims; (b) the nature of the invention; (c) the state of the prior art; (d) the level of one of ordinary skill; (e) the level of predictability in the art; (f) the amount of direction provided by the inventor; (g) the existence of working examples; and (h) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. While all of these factors are considered, a sufficient number are discussed below so as to create a prima facie case.
The instant claims disclose a method of determining a therapeutic effect of MSCs by measuring the expression level of p16ink4a, and if the level is higher than the control/untreated MSCs, then the test/treated MSCs would have a therapeutic effect. The claims do not particularly disclose type of MSCs or how they are cultured and how the comparison is carried out. Thus, the scope of the claimed invention is extremely broad to encompass any type of MSCs, any type of culture condition, and any condition for comparison (i.e. type of control or untreated cells).
For claims 15 and its dependent claims, the method disclosed in the claims compares the expression level of p16ink4a in any MSCs (test MSCs) to that of control MSCs. In other words, MSCs tested have higher expression level of p16ink4a would be determined having a higher therapeutic effect compared to control MSCs. As discussed above (written description rejection), the instant specification discloses only three examples to produce MSCs with higher therapeutic effect corresponding to the higher expression level of p16ink4a, i.e. skin defect, diabetic neuropathy or polymyositis, and these examples utilized OA-MSCs. 
The instant claims are directed to the relative expression level of p16ink4a in test or treated MSCs would determine the enhanced therapeutic efficacy of the MSCs when the level of p16ink4a is higher than the control or untreated MSCs in any therapy utilizing ink4a is a positive marker for the enhanced therapeutic efficacy of MSCs.
However, the art recognizes that the p16ink4a expression level and therapeutic efficacy of MSCs is inversely correlated.
Shibata et al. (2007, Stem Cells) teach that the expression of p16ink4a is associated closely with senescence of human MSCs (see entire document). 
Ksiazek (2009, Rejuvenation Research) teach that p16ink4a is overexpressed in senescent MSCs (p.109, 1st col., 2nd para.; p.110, “Senescence of MSCs at the level of the cell cycle”).
Kang et al. (US 2014/0322811) teach that MSCs from aged person (senescence) have low therapeutic efficiency due to their low ability to proliferation and differentiate (para. 2). 
Sepulveda et al. (2014, Stem Cells) teach that cell senescence abrogates the therapeutic potential of human MSCs in the lethal endotoxemia model (see entire document).
While the instant specification discloses such that OA-MSCs treated with extract of a mammalian fetal appendage grown in 3D culture system with a carrier formed by a fiber would have higher expression level of p16ink4a and higher therapeutic effect on skin defect, diabetic neuropathy or polymyositis, however, based on the teachings in the art, MSCs merely having higher p16ink4a would not necessarily produce higher therapeutic effect.
Thus, it is considered that the instant specification provides enabling description for the OA-MSCs treated with extract of a mammalian fetal appendage grown in 3D culture system with a carrier formed by a fiber for the therapeutic effect on skin defect, diabetic neuropathy or polymyositis, however, does not enable other conditions, types of MSCs, and/or therapies.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. abstract idea; law of nature; natural phenomenon) without significantly more. The claim(s) recite(s) a method of determining a therapeutic effect of MSCs by comparing the expression level of p16ink4a between “test” and “control” MSCs (claim 15) or determining suitability of treated MSCs with a treatment for enhancing a therapeutic effect by comparing the expression level of p16ink4a between “treated” and “untreated” MSCs. The determination is based on the comparing the data obtained by measuring the expression level of p16ink4a in two groups of MSCs, and the comparison can be done by critical thinking, i.e. abstract idea, and then determining if MSCs are therapeutically effective, or if the treatment enhances a therapeutic effect is carried out based on the alleged correlation of the expression level of p16ink4a as a positive marker. Thus, this determining step is correlating natural phenomenon between ink4a with enhanced therapeutic efficacy of MSCs. Thus, the claims are directed to an abstract idea and natural phenomenon, i.e. judicial exception (Step 2A prolong 1: YES).
This judicial exception is not integrated into a practical application because the claims merely disclose a method of determining whether test MSCs or treated MSCs are therapeutically effective without any practical application of such determination. The claims disclose a step of measuring the expression level of a marker, i.e. p16ink4a in the MSCs for the comparison. Therefore, this measuring step is considered as insignificant extra-solution activity to obtain data for the comparison but does not integrate the judicial exception to a practical application (Step 2A prolong 2: NO). 
The additional element of the instant claims, i.e. measuring steps, does not add significantly more to the judicial exception because the claims do not particularly employ any specific means for measuring expression level of p16ink4a gene or protein, and thus, it is carried out by generic method known in the art. The disclosure of a highly general method step of measuring gene or protein expression level without any particular detail of how it is carried out would be considered as well-understood, routine and conventional activity which does not add significantly more to the judicial exception. The measuring a positive marker or a negative marker for the cells is well-understood, routine and conventional activities previously known to the art. There is not additional elements amount to an inventive concept in the claims (Step 2B: NO). 

Conclusion
No claim is allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/Primary Examiner, Art Unit 1632